                          UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                              Civil Action No. 1:18-cv-322

IRENE WARREN KENT, Administratrix of                )
the Estate of Michele Quantele Smiley               )
                                                    )
                      Plaintiff,                    )
                                                    )
v.                                                  )            ANSWER OF
                                                    ) DEFENDANT CHARLES J. WILHELM to the
VAN DUNCAN, in his official capacity as             )    SECOND AMENDED COMPLAINT
Sheriff of Buncombe County; WESTERN                 )
SURETY COMPANY, as surety for the                   )
Sheriff; CHARLES J.WILHELM, in his                  )
official and individual capacity; EDWARD F.         )
PARKER, in his official and individual              )
capacity; MEGHAN T. RIDDLE, in her                  )
official and individual capacity; JOHN DOE          )
#1, in his official and individual capacity;        )
JOHN DOE #2, in his official and individual         )
capacity ; JOHN DOE # 3, in his official and        )
individual capacity; TINA COX MILLER,               )
LPN; and SOUTHEAST CORRECTIONAL                     )
MEDICAL GROUP,PLLC, and et al,
                         Defendants.

       NOW COMES Defendant Charles J Wilhelm (hereinafter “Wilhelm”), by and through

his undersigned attorney, and states as follows for his Answer and defenses in this matter:

                                       FIRST DEFENSE

       Plaintiff’s Complaint fails to state a claim against Defendant Wilhelm upon which relief

can be granted and should be dismissed pursuant to Rule 12(b)(6) of the North Carolina Federal

Rules of Civil Procedure.

                                     SECOND DEFENSE

       Defendant Wilhelm is entitled to qualified immunity for the claims asserted by Plaintiff.




                                                1
                                       THIRD DEFENSE



        Plaintiff’s damages may be proximately caused or contributed to by the conduct of

someone other than Defendant Wilhelm, and Plaintiff’s claims should be barred or reduced to the

extent of such conduct.

                                       FORTH DEFENSE

        Defendant Wilhelm’s actions were not a proximate cause of any injury or damage to

Plaintiff.

                                        FIFTH DEFENSE

        Plaintiff’s claims are barred by the doctrines of estoppel and waiver.

                                        SIXTH DEFENSE

        Plaintiff’s claims are barred on the grounds that any injuries, death or damages Ms.

Smiley suffered were proximately caused by her own actions.

                                     SEVENTH DEFENSE

        Plaintiff’s claims against Defendant Wilhelm are barred by the doctrines of sovereign

immunity, absolute immunity, governmental immunity and/or public official immunity.

                                      EIGHTH DEFENSE

        At all times relevant to the Complaint, Defendant Wilhelm acted in good faith and with a

reasonable belief that his actions were lawful.

                                      NINETH DEFENSE

        Any claim for punitive damages against Defendant Wilhelm in this case is barred and/or

limited by the Constitution of the United States and the Constitution of North Carolina and does

not meet the statutory standards for 42 U.S.C. § 1983. Further, Defendant Wilhelm raises all




                                                  2
defenses, rights, remedies, immunities and limits set out in N.C. Gen. Stat. § 1D, et. seq., as

affirmative defenses in bar or limitation of Plaintiff’s right to recover punitive damages herein.

                                TENTH DEFENSE

         Michele Quantele Smiley was contributory negligent in that she took illegal drugs that

caused her to overdose and her own contributory negligence is pled as bar to any recovery by the

Plaintiff.

                             ELEVENTH DEFENSE AND ANSWER

         Subject to and with a full reservation of the defenses set forth herein, Defendant Wilhelm

responds to the correspondingly numbered paragraphs of Plaintiff’s Complaint as follows:

                                    PARTIES & JURISDICTION

    1. Admitted upon information and belief.

    2. It is admitted the Defendant Van Duncan was the elected Sheriff of Buncombe County.

         Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

         the truth of the remaining allegations contained in this paragraph; therefore, they are

         denied.

    3. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

         the truth of the allegations contained in this paragraph; therefore, they are denied.

    4.    Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

         the truth of the allegations contained in this paragraph; therefore, they are denied.

    5.    Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

         the truth of the allegations contained in this paragraph; therefore, they are denied.

    6.    Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

         the truth of the allegations contained in this paragraph; therefore, they are denied.




                                                   3
7. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

8. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

9. It is admitted that Defendant Wilhelm was employed by Sheriff Duncan and he was on

   duty for portion of the day on October 6, 2017. The remaining allegations are denied

10. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

11. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

12. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

13. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

14. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

15. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

16. Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

17. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.




                                             4
18. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

19. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

20. It is admitted that Plaintiff’s Exhibit 1 speaks for itself.

21. It is admitted that Plaintiff’s Exhibit 2 speaks for itself.

22. It is admitted that Plaintiff’s Exhibit 3 speaks for itself.

23. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

24. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

25. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

26. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

27. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

28. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

                            FACTS

29. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.




                                                5
30. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

31. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

32. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

33. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

34. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

35. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

36. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

37. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

38. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

39. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

40. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.




                                             6
41. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

42. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

43. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

44. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

45. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

46. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

47. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

48. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

49. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

50. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

51. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.




                                             7
52. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

53. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

54. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

55. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

56. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

57. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

58. It is admitted that Plaintiff’s exhibit 4 speaks for itself.

59. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

60. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

61. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

62. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

63. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.




                                                8
64. It is admitted that Plaintiff’s Exhibit 5 speaks for itself.

65. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

66. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

67. Admitted that Plaintiff’s Exhibit 6 speaks for itself.

68. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

69. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

70. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

71. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied

72. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

73. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

74. Admitted that Plaintiff’s Exhibit 7 speaks for itself.

75. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.

76. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

    the truth of the allegations contained in this paragraph; therefore, they are denied.




                                                9
77. Admitted that Plaintiff’s Exhibit 8 speaks for itself.

78. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

79. Admitted that Plaintiff’s Exhibit 9 speaks for itself.

80. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

81. Admitted that Plaintiff’s Exhibit 10 speaks for itself.

82. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

83. Admitted that Plaintiff’s Exhibit 11 speaks for itself.

84. Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

85. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

86. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

87. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

88. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

89. Admitted that Plaintiff’s Exhibit 12 speaks for itself.




                                              10
90. Defendant Wilhelm repleads the responses to the prior paragraphs of the Amended

       Complaint as if fully set out hereto.

91. Admitted that Plaintiff’s Exhibit 13 speaks for itself.

92. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

93. Admitted that Plaintiff’s Exhibit 14 speaks for itself.

94. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

95. Admitted that Plaintiff’s Exhibit 15 speaks for itself.

96. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

97. Admitted that Plaintiff’s Exhibit 16 speaks for itself.

98. Defendant Wilhelm is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in this paragraph; therefore, they are denied.

99. Admitted that Plaintiff’s Exhibit 17 speaks for itself.

100.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

101.         Admitted that Plaintiff’s Exhibit 14 speaks for itself.

102.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.




                                               11
103.         It is admitted that Defendant Wilhelm had the ability to view cells from a

   computer in his office. All other allegations are denied.

104.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

105.         Admitted that Plaintiff’s Exhibit 18 and 19 speaks for itself.

106.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

107.         Admitted that Plaintiff’s Exhibit 20 speaks for itself.

108.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

109.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

110.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

111.         Admitted that Plaintiff’s Exhibit 21 speaks for itself.

112.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.




                                              12
113.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

114.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

115.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

116.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

117.         Admitted that Plaintiff’s Exhibit 22 speaks for itself.

118.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

119.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

120.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

121.         Admitted that Plaintiff’s Exhibit 14 speaks for itself.




                                              13
122.         Defendant Wilhelm is without knowledge or information sufficient to form a blief

   as to the truth of the allegations contained in this paragraph; therefore, they are denied.

123.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

124.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

125.         Admitted that Plaintiff’s Exhibit 23 speaks for itself.

126.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

127.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

128.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

                   COMPLIANCE WITH RULE 9(J)

129.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.




                                              14
130.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

                                 FIRST CAUSE OF ACTION

131.         Defendant Wilhelm repleads the responses to the prior paragraphs of the Second

   Amended Complaint as if fully set out hereto.

132.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

133.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

134.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

135.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

136.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.




                                            15
137.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

138.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

139.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

140.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

141.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

142.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

                           SECOND CAUSE OF ACTION

143.         Defendant Wilhelm repleads the responses to the prior paragraphs of the Second

   Amended Complaint as if fully set out hereto.




                                            16
144.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

145.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

146.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

147.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

148.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

149.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

150.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.




                                           17
151.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

                           THIRD CAUSE OF ACTION

152.         Defendant Wilhelm repleads the responses to the prior paragraphs of the Second

   Amended Complaint as if fully set out hereto.

153.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

154.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

155.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

156.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

157.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.




                                            18
158.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

159.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

160.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

161.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

162.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

163.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

164.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.




                                            19
165.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

166.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

167.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

168.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

                           FOURTH CUASE OF ACTION

169.         Defendant Wilhelm repleads the responses to the prior paragraphs of the Second

   Amended Complaint as if fully set out hereto.

170.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

171.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.




                                            20
172.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

173.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

174.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

175.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

176.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

177.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

178.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.




                                           21
179.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

180.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.

181.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.



                           FIFTH CAUSE OF ACTION

182.         Defendant Wilhelm repleads the responses to the prior paragraphs of the Second

   Amended Complaint as if fully set out hereto.

183.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

184.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

185.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.




                                            22
186.         Defendant Wilhelm is without knowledge or information sufficient to form a

   belief as to the truth of the allegations contained in this paragraph; therefore, they are

   denied.



                            SIXTH CAUSE OF ACTION

187.         Defendant Wilhelm repleads the responses to the prior paragraphs of the Second

   Amended Complaint as if fully set out hereto.

188.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.

                            SEVENTH CAUSE OF ACTION

189.         Defendant Wilhelm repleads the responses to the prior paragraphs of the Second

   Amended Complaint as if fully set out hereto.

190.         Denied as to Defendant Wilhelm. Defendant Wilhelm is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations

   contained in this paragraph; therefore, they are denied.



                            JURY DEMAND

191.         No responsive pleading is required of this paragraph.



WHEREFORE, Defendant Wilhelm prays the Court:

1. That Plaintiff have and recover nothing from this answering Defendant, and this action be
   dismissed with prejudice;




                                             23
2. That the cost of this action, including reasonable attorney’s fees, be taxed against
   Plaintiff;

3. For a jury trial on all issues so triable; and

4. For such other and further relief as the court deems just and proper.


    This the 15th day of June 2019.



                                            /s/ Thomas J. Doughton
                                            Thomas J. Doughton
                                            NC State Bar No. 16611
                                            Attorneys for Defendant Charles J Wilhelm
                                            DOUGHTON BLANCATO PLLC
                                            500 West Fourth Street, Suite 203A
                                            Winston-Salem, NC 27101
                                            Telephone: (336) 725-9416
                                            Facsimile: (336) 725-5129
                                            td@DRBattorneys.com




                                              24
                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 15th day of June 2019 I electronically filed the
foregoing ANSWER OF DEFENDANT CHARLES J WILHELM TO SECOND
AMENDED COMPLAINT with the Clerk of Court using the CM/ECF system which will send
notification of such filing to:


Stephen P. Agan                              Sean F. Perrin
stevea@hylerlopez.com                        Sean.perrin@wbd-us.com

Patrick H. Flanagan                          George B. Hyler, Jr.
ph@cshlaw.com                                George@hylerlopez.com

John M. Olesiuk                              B. Todd Lentz
jmogoduke@aol.com                            BTLentz@hotmail.com


       This the 15th day of June 2019.


                                         /s/ Thomas J. Doughton
                                         Thomas J. Doughton
                                         NC State Bar No. 16611
                                         Attorney for Defendant Charles J Wilhelm
                                         DOUGHTON BLANCATO PLLC
                                         500 West Fourth Street, Suite 203A
                                         Winston-Salem, NC 27101
                                         Telephone: (336) 725-9416
                                         Facsimile: (336) 725-5129
                                         td@DRBattorneys.com




                                           25
